 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                              EASTERN DISTRICT OF CALIFORNIA
 6
                                      )                  Case No.: 1:19-cv-00771-SAB
 7                                    )
      CANDACE GEORGESON,
                                      )                  ORDER RE STIPULATION FOR
 8                                    )                  VOLUNTARY REMAND PURSUANT TO
                                      )                  SENTENCE FOUR OF 42 U.S.C. § 405(g)
 9             Plaintiff,             )
                                      )                  (ECF No. 15)
10        v.                          )
                                      )
11                                    )
     COMMISSIONER OF SOCIAL SECURITY, )
12                                    )
               Defendant.             )
13                                    )
                                      )
14
15            Pursuant to the parties’ Stipulation to Voluntary Remand Pursuant to Sentence Four of 42
16   U.S.C. § 405(g) and to Entry of Judgment (“Stipulation to Remand”), IT IS HEREBY
17   ORDERED that the above-captioned action is remanded to the Commissioner of Social Security
18   for further proceedings consistent with the terms of the Stipulation to Remand.
19            IT IS FURTHER ORDERED that judgment be entered in favor of Plaintiff Candace
20   Georgeson and against Defendant Commissioner of Social Security. The Clerk of the Court is
21
     directed to CLOSE this action.
22
23   IT IS SO ORDERED.
24
     Dated:     January 17, 2020
25                                                       UNITED STATES MAGISTRATE JUDGE

26
27
28


                                                     1
